IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                       NOS. WR-92,678-01, WR-92,678-02, & WR-92,678-03


                         EX PARTE JACOB ALAN EDGAR, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 73,481-E-WR, 73,482-E-WR, 73,480-E-WR
              IN THE 108TH DISTRICT COURT FROM POTTER COUNTY



         Per curiam.

                                          OPINION

         Applicant was convicted of aggravated assault with a deadly weapon, burglary of a

habitation, and unlawful possession of a firearm by a felon, and sentenced to 99 years, 99 years, and

20 years’ imprisonment, respectively. The Seventh Court of Appeals affirmed his convictions.

Edgar v. State, Nos. 07-18-00327-CR, 07-18-00328-CR, & 07-18-00329-CR (Tex. App.—

Amarillo, Jan. 24, 2020). Applicant filed these applications for writs of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that appellate counsel failed to timely inform Applicant that his
                                                                                                      2

conviction had been affirmed and advise him of his right to file a pro se petition for discretionary

review. The trial court made findings based, in part, on counsel’s response and records from the

prison’s mail room. Among other things, the court found that counsel attempted to timely notify

Applicant of the appellate opinion and of his right to file a Petition for Discretionary Review, and

that Applicant’s prison mail room has “no record indicating mail received for” Applicant. Based on

the record, the trial court has determined that Applicant was denied his right to file a pro se petition

for discretionary review.

        Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). Applicant may

file an out-of-time petition for discretionary review of the judgments of the Seventh Court of

Appeals in cause numbers 07-18-00327-CR, 07-18-00328-CR, and 07-18-00329-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within

thirty days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 8, 2021
Do not publish